 



Exhibit 10.23
SUMMARY OF 2008 CASH BONUS PLAN
Overview and Purpose
This plan (the “2008 Bonus Plan”) was adopted by the Board of Directors of
Cardica, Inc. (the “Company”) on February 6, 2008, and is designed to offer
incentive compensation to the Chief Executive Officer, Vice Presidents and
director-level employees of the Company by rewarding the achievement of
specifically measured corporate objectives and, if applicable, individual
performance objectives.
Administration
The 2008 Bonus Plan will be administered by the Board of Directors with
recommendations from the Compensation Committee of the Board of Directors (the
“Compensation Committee”). The Compensation Committee will be responsible for
recommending to the Board of Directors for approval any cash incentive awards to
officers of the Company, including any incentive awards to the Chief Executive
Officer, under the 2008 Bonus Plan.
Eligibility
The Chief Executive Officer, Vice Presidents and director-level employees of the
Company are eligible to participate in the 2008 Bonus Plan.
Corporate and Individual Performance
The 2008 Bonus Plan provides for the payment of cash bonuses to participants for
the achievement of corporate objectives relating to certain financial, sales and
marketing, product development, clinical and regulatory goals determined by the
Compensation Committee. Each participant, other than the Chief Executive
Officer, will also be subject to key individual performance objectives. The
actual bonuses payable for fiscal 2008 (if any) will vary depending on the
extent to which actual performance meets, exceeds or falls short of the
corporate objectives and, other than with respect to the Chief Executive
Officer, applicable individual performance objectives approved by the
Compensation Committee, as determined by the Compensation Committee in its
discretion. The Company’s Board of Directors or the Compensation Committee
reserves the right to modify the corporate or individual performance objectives
at any time based on business changes during the year.
Target Cash Bonus Amount
The 2008 Bonus Plan provides a target cash bonus amount for the Chief Executive
Officer, each Vice President and each director-level employee of the Company,
expressed as a percentage of 2008 annual base salary for each participant.

 